775 N.W.2d 792 (2009)
George K. BAUGHMAN, Theodore Bilan, Gilbert P. Burford, John M. Dillon, George W. Lawley, Robert H. Leidal, Edward A. Loniewski, Maggie Martin, Truman Strong, Gerald Swiacki, and Thomas L. Meade, Plaintiffs, and
Kenneth J. Fiott, Paul Fortuna, Kenneth W. Getsinger, Denis J. Hurley, Edward Ingalls, William Kandilian, Robert M. Kochevar, Edward M. Knight, Jack W. Lind, W.B. Milliken, John G. Natsis, Robert L. Nowicki, Walter B. Peterman, Jr., Art Schmina, and Louis J. Spagnuolo, Plaintiffs-Appellants,
v.
WESTERN GOLF & COUNTRY CLUB, INC., Jim Browne, Joe D'Agostino, Frank Guerro, Ken Juroff, Tim Lafferty, Gary Lockwood, Glenn Lukacs, Kevin Malone, Rick Shaffner, Russell D'Angelo, Jim Eathorne, Terry Glissman, Dean Koularas, Dan Longeway, Michael A. Mazzoni, Ronald P. Rashid, Kim Rhodaback, Mike Southerland, and David J. Wright, Defendants-Appellees.
Docket No. 139316. COA No. 279425.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the June 9, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *793 not persuaded that the questions presented should be reviewed by this Court.